            Case 1:19-cv-00156-NONE-GSA Document 19 Filed 06/22/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10
     TRACYE BENARD WASHINGTON,                             1:19-cv-00156-NONE-GSA-PC
11
                    Plaintiff,                             ORDER ADOPTING FINDINGS AND
12                                                         RECOMMENDATIONS IN FULL
            vs.                                            (Doc. No. 18.)
13
     DAVID HICKS, et al.,                                  ORDER FOR THIS CASE TO PROCEED
14
                    Defendants.                            ONLY AGAINST DEFENDANTS HICKS
15                                                         AND ROCHA FOR USE OF EXCESSIVE
                                                           FORCE IN VIOLATION OF THE EIGHTH
16                                                         AMENDMENT, AND DISMISSING ALL
                                                           OTHER DEFENDANTS AND CLAIMS FOR
17                                                         PLAINTIFF’S FAILURE TO STATE A
                                                           CLAIM
18

19            Plaintiff Tracye Benard Washington is a state prisoner proceeding pro se with this civil
20   rights action pursuant to 42 U.S.C. § 1983.1 The matter was referred to a United States
21   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
22            On May 20, 2020, the court entered findings and recommendations, recommending that
23   this action proceed only against defendants Sergeant David Hicks and Correctional Officer
24   Hipolito Rocha for use of excessive force, and that all other claims and defendants be dismissed
25   from this action based on plaintiff’s failure to state a claim. (Doc. No. 18 (noting that plaintiff
26   elected to proceed on cognizable claims).) Plaintiff was granted fourteen days in which to file
27

28   1
         On March 7, 2019, plaintiff paid the $400.00 filing fee in full for this case. (Court Record.)
                                                       1
            Case 1:19-cv-00156-NONE-GSA Document 19 Filed 06/22/20 Page 2 of 2



 1   objections to the findings and recommendations. (Id.) The time period for filing objections has
 2   passed, and plaintiff has not filed objections or any other response to the findings and
 3   recommendations.
 4            In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this
 5   court has conducted a de novo review of this case. Having carefully reviewed the entire file,
 6   the court finds the findings and recommendations to be supported by the record and proper
 7   analysis.
 8            Accordingly, THE COURT HEREBY ORDERS that:
 9            1.     The findings and recommendations issued on May 20, 2020, (Doc. No. 18) are
10                   ADOPTED in full;
11            2.     This action now proceeds on plaintiff’s Complaint filed on February 5, 2019,
12                   against defendants Sergeant David Hicks and Correctional Officer Hipolito Rocha
13                   for use of excessive force, in violation of the Eighth Amendment;
14            3.     All other claims and defendants are dismissed from this case based on plaintiff’s
15                   failure to state a claim upon which relief may be granted under § 1983, the
16                   Americans with Disabilities Act (ADA), or the Rehabilitation Act (RA);
17            4.     Plaintiff’s claims for failure to protect, violation of equal protection, violation of
18                   the ADA or the RA, and violation of the Coleman v. Brown2 consent decree are
19                   dismissed from this case based on plaintiff’s failure to state a claim under § 1983,
20                   the ADA, or the RA; and
21            5.     This case is referred back to the assigned magistrate judge for further
22                   proceedings, including initiation of service of process.
23
     IT IS SO ORDERED.
24

25        Dated:    June 22, 2020
                                                           UNITED STATES DISTRICT JUDGE
26

27

28   2
         Coleman v. Brown, et al., 912 F. Supp. 1282 (E.D. Cal. 1995).
                                                       2
